ITEMID: 001-95736
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SAVINSKIY AND SHEVCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicants were born in 1939 and 1957 respectively and live in Pavlograd and Slovyansk, Ukraine.
5. By a judgment of 7 June 2001 the Pavlograd Town Court (Павлоградський міський суд) awarded Mr Savinskiy 6,376.66 Ukrainian hryvnias (UAH) in salary arrears and other payments to be paid by his former employer, the State company Pershotravenskoye shakhtostroyitelnoye upravleniye-4.
6. By a judgment of 24 December 1997 the Slovyansk Town Court (Павлоградський міський суд) awarded Mr Shevchenko UAH 1,829.89 in salary arrears to be paid by his former employer, the Soda Plant (ВАТ «Содовий завод»), a joint stock company in which the State holds at least 25% of the share capital. By a judgment of 17 July 2000 the same court additionally ordered the debtor company to pay Mr Shevchenko UAH 7,173.09 in payments owed to him upon retirement.
7. After the above judgments had become final, the relevant departments of the State Bailiffs' Service instituted proceedings to enforce them.
8. Subsequently, the insolvency and later the liquidation proceedings against the debtor companies were instituted and the State Bailiffs' Service terminated the enforcement proceedings. The above-mentioned liquidation proceedings are apparently still pending.
9. The judgments in the applicants' favour remain unenforced.
10. The relevant domestic law is set out in the judgment of 26 April 2005 in the case of Sokur v. Ukraine (no. 29439/02, §§ 17-22).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
